993 A.2d 1212 (2010)
202 N.J. 6
In the Matter of Elaine T. SAINT-CYR, an Attorney at Law.
D-83 September Term 2009, 065695.
Supreme Court of New Jersey.
March 26, 2010.

ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule 1:20-15(k) a recommendation that ELAINE T. SAINT-CYR of DENVILLE, who was admitted to the bar of this State in 1993, be suspended from the practice of law and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with the determination of the District X Fee Arbitration Committee in District Docket No. X-2009-056F, and good cause appearing;
It is ORDERED that ELAINE T. SAINT-CYR be temporarily suspended from the practice of law, effective April 29, 2010, and until respondent satisfies the award of the District X Fee Arbitration Committee in District Docket No. X-2009-056F and pays a sanction of $500 to the Disciplinary Oversight Committee; provided, however, this Order shall be vacated automatically if prior to the effective date of the suspension, the Disciplinary Review Board reports to the Court that respondent *1213 has satisfied all financial obligations under this Order; and it is further
ORDERED that if respondent seeks to be heard on this matter, she shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20.